DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 16, this claim is indefinite. Independent claim 1 does not explicitly discuss a print material or that the print material is metallic.  Claim 16 does not make clear if the atomized powder is the print material.  It isn’t clear if the “smelt metal 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, and 33-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US20170036783A1).
	As to Claim 1, Snyder teaches:
An automated assembly system for a transport structure [title], comprising: a plurality of automated constructors to manufacture and assemble the transport structure, wherein a first one of the automated constructors comprises a three- dimensional (3-D) printer; and one or more controllers configured to control the first one of the automated constructors to print at least a portion of a component of the transport structure with the 
	As for Claim 2, Snyder teaches:
wherein at least some of the plurality of automated constructors are configured to move in an automated fashion between stations under the guidance of a control system [[0173] computing device].
	As for Claim 3, Snyder teaches:
wherein at least some of the plurality of automated constructors comprise one or more sensors configured to respectively enable each of the at least some of the plurality of automated constructors to adaptively perform one or more machine-learning functions [[0139] With regards to the limitation of the one or more sensors “configured to respectively enable each of the at least some of the plurality of automated constructors to adaptively perform one or more machine-learning functions”, this limitation is interpreted as an intended use of the senor.  The sensor array of Snyder is interpreted as capable of performing the intended function of enabling the intended use].
	As for Claim 4, Snyder teaches:
claim 3, wherein the one or more machine-learning functions comprise at least one of enabling motion control of print heads [[0074] movement mechanism].
	As for Claim 5, Snyder teaches:

	As for Claim 6, Snyder teaches:
wherein the second one of the automated constructors comprises an automated robotic apparatus having a robotic arm with a robotic effector at a distal end of the arm, the robotic effector being configured to transfer the component from the first one of the automated constructors and install the component [Fig. 31-36, 39].
	As for Claim 8, Snyder teaches:
a plurality of stations and an automated transport system to move the transport structure between the stations during the assembly of the transport structure [Fig. 31-36, 39].
	As for Claim 9, Snyder teaches:
claim 8, wherein at least one of the automated constructors is configured to move between two or more of the stations during the assembly of the transport structure [[0074] movement mechanism].
	As for Claim 10, Snyder teaches:
claim 5, wherein the first one of the automated constructors is configured to move between two or more of the stations during the assembly of the transport structure [[0074] movement mechanism].
	As for Claim 11, Snyder teaches:

	As for Claim 12, Snyder teaches:
The automated assembly system of claim 11, wherein said at least one of the automated constructors is configured to automatedly exchange the robotic arm with another robotic arm [0130].
	As for Claim 13, Snyder teaches:
claim 11, wherein said at least one of the automated constructors is configured exchange the robotic effector with another robotic effector [0130]. 
	As for Claim 14, Snyder teaches: 
wherein the 3-D printer is configured to print at least a portion of a component by printing a first portion of the component onto a non-printed second portion of the component [0135].
	As for Claim 15, Snyder teaches:
wherein the 3-D printer is configured to print at least a portion of a component by printing an interconnect configured to interconnect the component to another structure [0135].
		As for Claim 33, Snyder teaches:
The automated assembly system of claim 1, wherein a location of at least one of the plurality of automated constructors is variable [0097]. 
	As for Claim 34, Snyder teaches:

	As for Claim 35, Snyder teaches:
The automated assembly system of claim 1, wherein each automated constructor of the plurality automated constructors may be configured to perform a plurality of different tasks at a plurality of locations [Fig. 31-36, 39].
	As for Claim 36, Snyder teaches:
The automated assembly system of claim 1, wherein each automated constructor of the plurality of automated constructors is configured to move between a plurality of robotic assembly stations based on a necessity for more or fewer automated constructors at each robotic assembly station of the plurality of robotic assembly stations [Fig. 31-36, 39].
	As for Claim 37, Snyder teaches:
The automated assembly system of claim 1, wherein a third one of the automated constructors transfers the component to the second one of the automated constructors [Fig. 31-36, 39].
	As for Claim 38, Snyder teaches:
The automated assembly system of claim 1, wherein the one or more controllers are further configured to control the first one of the automated constructors to print at least a portion of a second component of the transport structure with the 3-D printer, to transfer the second component to subsequently cause a third one of the automated constructors .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US20170036783A1) in view of van Hassel et al.  (US20180133804A1), herein van Hassel. 
As for Claim 16, Snyder teaches:
The automated assembly system of claim 1, capable of using metal powder [[0087] “metal…powder”].  Snyder does not teach an onsite recycler.
.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US20170036783A1) in view of Czinger et al.  (US20170050677A1), herein Czinger. 
	As for Claim 17, Snyder is silent to wherein the component comprises a label that uniquely identifies the component. However, Czinger teaches labeling [0169] in a system for vehicle subassembly [title].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Czinger’s labeling into Snyder for the purpose of easily identifying parts to put together. One would have been motivated for “joints may be printed such that they include integrated locating or identifying features. The features may enable automated identification or handling of the joints during assembly and processing” [0169]. Further, “The identifying feature may encode information about the joint to which it is attached. This joint information may include: geometry of the joint, .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742